Case: 16-11790      Document: 00514389644         Page: 1    Date Filed: 03/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-11790
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          March 16, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

LEE FOGLE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-132-4


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Lee Fogle appeals the 250-month sentence imposed following his guilty
plea conviction for conspiracy to possess with the intent to distribute 50 grams
or more of methamphetamine. He challenges the district court’s application of
the two-level enhancement pursuant to U.S.S.G. § 2D1.1(b)(5) for importation
of methamphetamine, arguing that the Guideline requires a mens rea and that
there was no evidence he knew the methamphetamine was imported. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11790     Document: 00514389644       Page: 2   Date Filed: 03/16/2018


                                   No. 16-11790

Government has moved for summary affirmance in lieu of filing an appellate
brief or, alternatively, an extension of time to file a brief.
      Fogle’s sole argument on appeal is foreclosed by the decision in United
States v. Serfass, 684 F.3d 548, 552 (5th Cir. 2012), which held that the
§ 2D1.1(b)(5) enhancement applies “regardless of whether the defendant had
knowledge of that importation.” Accordingly, the Government’s motion for
summary affirmance is GRANTED, the Government’s alternative motion for
an extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                         2